DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 11/04/21 submission filed in Application 16/235,416.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments filed 11/04/2021 with respect to the prior art have been considered but are moot because the new grounds of rejection does not apply to the new grounds of rejection that was necessitated by amendment.
Applicant's remaining arguments  have been fully considered but they are not persuasive. 

Regarding the rejections under 101 the Applicant argues “the recited programmatic display of backward, new workflows is an unconventional computer component that takes the pending claims outside of an abstract concept, as evidenced by the Applicant's specification. See, e.g., [0017] ("In known workflow management systems, composing and adapting workflows are tasks that typically require user interfaces that receive input from users. ... The user interfaces are cumbersome when it comes to adapting existing workflows to reflect changes in requirements or steps. Oftentimes, such an operation requires adding new steps or removing existing steps through a user interface and relinking all relevant steps in the proper order through the user interface."); and [0018] ("existing workflow management systems lack software functionality to effectively verify whether all the steps in the workflow are properly connected without violating any dependencies and forming workflows that semantically make sense. Without a software solution for this functionality, verifications are often difficult, if not 
The Examiner respectfully disagrees. Displaying backward, new workflows is not a considered the display of the result of an analysis.   MPEP 2106.05(g) states “selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display analysis is considered insignificant extra-solution activity (see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  Adding insignificant extra solution activity to an abstract idea is not sufficient to integrate the abstract idea into a practical application.

The Applicant argues “Like McRO, the pending claims recite an ordered combination of rules with specific characteristics that are distinguishable from prior systems when at least considered as a combination. For example, claim 1 recites the dependencies of steps in an existing workflow require one or more relational mapping records. Claim 1 further recites that a new workflow is generated based, in part, on these one or more relational mapping records. As recited in claim the new workflow is generated in a backward manner. Moreover, a computer software system is configured to display the one or more relational mapping records and the new workflow on a user interface in the backward manner. As set forth in the specification, the claimed invention simplifies the cumbersome display and modification of workflows on a computer. See, e.g., [0017[ and [0018]. Thus, the pending claims are not directed to an abstract idea of a mental process when considered at least as an ordered combination of elements because the claims are directed to a specific technical solution for the technical problem of modifying and displaying workflows through a computer user interface.”
The examiner respectfully disagrees.  On page 23of McRo the court states  “We therefore look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016) (“Enfish”); see also Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., No. 2015-1570, 2016 WL 3606624, at *4(Fed. Cir. July 5, 2016).”
The Examiner asserts that in the instant case that claims do not focus on a specific means or method that improves the relevant technology.  The examiner asserts generating a workflow based on define dependencies and constraints is not a technology or technical field, but rather a mental process.  As such, the instant claims do not improve the relevant technology.
Further, page 24 of McRo states “Claim 1 of the ’576 patent is focused on a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type. We disagree with Defendants’ arguments that the claims simply use a computer as a tool to automate conventional activity.  While the rules are embodied in computer software that is processed by general-purpose computers, Defendants provided no evidence that the process previously used by animators is the same as the process required by the claims. See Defs.’ Br. 10–15, 39–40. In support, Defendants point to the background section of the patents, but that information makes no suggestion that animators were previously employing the type of rules required by claim 1. Defendants concede an animator’s process was driven by subjective determinations rather than specific, limited mathematical rules.”
As such, in McRO the rules used by human animators are different than the rules used by a computer.  As such, the rules laid out in McRo improve the functioning of the computer.  In the instant case, the rules recited in the claims are the same rules that a human user would use to perform the process.  As such, the claims here are not similar to the claims at issue in McRO and do not result in an improvement to the computer.

Citing Bascom, the Applicant argues “The pending claims address this technical challenge by using a computer software system to "generate a new workflow or a portion 
The Examiner respectfully disagrees.  Modifying workflows in a backward manner based on encoded steps, dependencies and constrains can be performed mentally.  Limitations that can be performed mentally are considered abstract and not improvements to the technology.  Further, the display of a mental analysis is considered insignificant extra solution activity and also not a improvement to a technical problem.  As such, the Examiner is unpersuaded that the additional elements recited in the claims are directed to a practical arrangement of elements that constitute an improvement over existing user interfaces.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the instant case, Claims 1-9 are directed toward a system to generate a workflow or a portion thereof based on the dependencies of the steps.  Claims 10-15 are directed toward a method for generating a workflow or a portion thereof based on the dependencies of the steps.  Claims 16-20 are directed toward a computer program product for generating a workflow or a portion thereof based on the dependencies of the steps.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recite the flowing limitation that are abstract:

generate a new workflow or a portion thereof in a backward manner from a last step to a first step based on the user input of the action term and the dependencies of the steps without reference to any other existing workflows by adding one or more steps, removing one or more steps and/or revising one or more steps of the existing workflow

Under its broadest reasonable interpretation, this above limitations covers performance of the steps in the mind.  For example, under the broadest reasonable interpretation, a human user can generate a workflow on a backward manner based on defined dependencies.  Other than reciting that the step is performed by a programmable processor, nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
  In the instant case, this judicial exception is not integrated into a practical application. In particular, the Claim 1 recites the following additional elements: 
a knowledgebase encoded with terms for steps, dependencies of the steps, and constraints for the steps of an existing workflow, the dependencies of the steps include one or more relational mapping records; and 
a computer software system programmed to receive user input of an action term associated with the existing workflow, receive the dependencies of the steps from the knowledgebase, 
 display the one or more relational mapping records and the new workflow on a user interface in the backward manner.
Claim 16 additionally recites:
a non-transitory computer-readable medium comprising instructions for generating workflows that, when executed by a processor performs the recited steps
However, the computer elements are recited at a high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer functions.  This amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  
Further the knowledgebase encoded with terms for steps dependencies of the steps, and constraints for the steps is considered storage.  The step of storing data on a generic knowledge base is considered adding insignificant extra-solution activity to the judicial exception because it does not 
Further, the computer software system programmed to receive user input of an action term is indicative of a general link to a particular technological environment.  For example, the abstract idea of generating a workflow is generally linked to the particular technological environment of a computer the is configured to receive user inputs.  The combination of the generic computer configured to receive a user input with the insignificant data storage, data gathering and display do not integrate the Abstract idea into a practical application.  
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Similarly, generally linking the abstract idea to the particular technological environment of a computer configured to receive a user input also cannot provide and inventive concept.  Further, MPEP 2106.05(d) states storing and retrieving information in memory is well-known and convention if claimed generically (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Further, the Examiner takes official notice that displaying the result of an evaluation on a user interface is well-known and conventional.
Further, Claims 4, 6, 7, 8 introduce limitations that further limit the Abstract idea but fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself.  For example, claims 4, 6, 7, 8  further limit the steps that can be performed 
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-9 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  As such, the presentment of claim 1 otherwise styled as a system or computer program product, for example, would be subject to the same analysis.  Therefore, Claims 10-20 are rejected for the same rational that applied to claims 1-9.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2019/0205792 A1 in view of Bose US 2008/0320486 A1.

As per Claim 1 Huang teaches a workflow management system for generating workflows comprising: (see Abstract)
a knowledgebase (Huang see para. 161 that teaches the sequence database 314 is utilized to store sequences and workflows, such as training sequences, recommended sequences, and workflows.)
encoded with terms for steps, dependencies of the steps, for the steps of an existing workflow, the dependencies of the steps include one or more relational mapping records; and (Huang para. 72 teaches from operation 406, the method 400 flows to operation 408 where the recommended sequences, created by the workflow engine, are compared to the known sequences created by the sequence generator. In some example embodiments, some testing sequences may also be created manually or retrieved from a known database of existing sequences.  Further, para. 87 teaches as a result, at each step, there is a set of attributes encoding relative positions of how steps are related. These attributes along with context attributes, representing conditions, and information about the step were observed together into associative memories. By grouping and observing them together, the system learned about the associations of these attributes. In addition to observing the relative positions of steps, the system observes input/output parameters at each step and the connections between steps.  Para. 88 teaches he sequence 614 contains five steps in the order of t001, t010, t020, t030, and t040. At step t1 618, the current step 608 is t1, the prev1 step 610 is “none” encoded as prev1:none, and the next step 612 is t10, which is encoded as next1:t10. The 
a computer software system programmed to receive user input of an action term associated with the existing workflow,  (Huang para. 101 teaches a request is entered to create a workflow for building a taco restaurant. The constraints may include items such as “build the restaurant,” “taco restaurant.” “in California.” and “with at least 33% Hispanic population in town.” A way to relax the constraints would be by specifying, “in California or in Texas.”)
 receive the dependencies of the steps from the knowledgebase, generate a new workflow or a portion thereof in a backward manner from a last step to a first step based on the user input of the action term and the dependencies of the steps without reference to any other existing workflows. Huang para. 134 or example, a sequence is desired for “opening a restaurant in San Francisco.” The last step may be to open the restaurant, but before opening the restaurant, it may be needed to get a license, buy the furniture, build the restaurant, bring in the food, train the waiters, etc. In one example embodiment, it is possible to move backward from the last step “open restaurant,” and find out the previous steps required to get to this last step.  The analyst may come back to the tool with further refinements because the results were not as expected, e.g., not enough customers came to the restaurant. Although the sequence may have been correct in which a restaurant was opened, the analyst may add additional constraints in order to get better results, such as, “develop a marketing campaign” or “build restaurant in the city with more than 1 million inhabitants.” Therefore, in some cases, the process may be iterative until the desired workflow is obtained. Further, metadata may be added to the inputs. For example, the owner may provide a name, 1602 with component B 1604. The output 1612 from component A 1602 is checked for compatibility with the input 1614 at component B 1604. If the input 1612 and output 1614 are of the same type 1616 (e.g., a string), then one solution to the problem is to directly connect A 1602 to B 1604, although other solutions may exist. Connecting A 1602 directly to B 1604 may be, or may not be, the optimal solution depending on contexts and constraints. As the problem is solved, the flow engine calculates the probability that each component is the right component for the next step (or for the previous step if going backwards). In this case, a score is calculated for the probability that connecting A 1602 to B 1604 is the best solution. If there is a better solution for connecting A 1602 to B 1604, then the workflow recommender may insert a component or a subsequence between A 1602 and B 1604, even though a direct connection is possible.  Para. 60 teaches building sequential workflows by iteratively adding a new next step, while traversing and visiting the next steps until all conditions are met (e.g., the desired result is reached). Further, in operation 216, multiple sequential workflows are merged to form the recommended workflow.)
by adding one or more steps, removing one or more steps and/or revising one or more steps of the existing workflow, and display the one or more relational mapping records and the new workflow on a user interface in the backward manner. Huang para. 146-157 teach n some example embodiments, the score is based on the number of times that this connection has been observed by the system (e.g., from the training data) and by the surrounding parameters for A 1602 and B 1604. If the system has seen this connection several 716, where step t20 is encoded with next1:t30. In some example embodiments, the query to the associative memories is to return a ranked list of next-step candidates based likelihood scores between 0 and 1. The scores are computed and normalized based on how many attributes matched in the contexts and previous steps. The more attributes matched by a candidate, the higher the likelihood score.
 encoded with constraints for the steps of an existing workflow However, Bose para. 68 teaches when creating a BPI, the plain English description of a business process is decomposed into its constituent business flows, rules and states. The first level break-down is a combination of structured English and diagrams in Unified Modeling Language (UML) or similar notations. The UML sequence diagrams and activity diagrams capture the execution order and logical dependency information among activities in a business process, and therefore form the basis of the BPD Flow specification. The UML state diagrams capture the state transition of business entities, and form the basis of BPD State Model. The rules are generally associated with decision points in a flow or state transitions in a state diagram. The rules are separated from the flow or state because, first, the rules might change but the general structure of the flow or state model keep the same. Second, the same rule might be used in different occasions. Third, it makes possible to externalize the business rules and empower the business user to change it. The flows, rules and states are then specified separately in a declarative form in BPDL.  Further para. 206 teaches The set of temporal predicates specifies the temporal constraints that the system has to observe. This procedure is indicated by arrow g in FIG. 10.  Further, para. 237-238 teaches based on the construction rules, all possible workflows can be constructed from a task library. However, the number can be astronomical and not all of them satisfy the business goals. An algorithm is needed to find the right workflow that satisfies given business goals. The business goals are specified in terms of workflow preconditions and postconditions. A workflow needs to be generated such that, suppose the preconditions are true when the workflow starts, postconditions should be true when the workflow finishes.  Both Huang and Bose are directed to generating workflow.   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Huang to include disclose a knowledgebase encoded with constraints for the steps of an existing workflow as taught by Bose to quickly integrate new processes and adapt existing processes in order to face the challenge of the fast-changing market (see par. 58).


As per Claim 2 Bose teaches the workflow management system of claim 1, wherein the one or more relational mapping records include an action parameter mapping record mapping a term for a step and one or more terms for one or more parameters for the step.   (Huang para. 91 teaches In the example embodiment of FIG. 7, the current step t20 708 is encoded 702 with the contexts c10, c21, and c30; prev1 step t10 and prev2 step t1. The associative memory is queried 710 to generate the next step, and the associative memory generates the next step t30 716, where step t20 is encoded with next1:t30. In some example embodiments, the query to the associative memories is to return a ranked list of next-step candidates based likelihood scores between 0 and 1. The scores are computed and normalized based on how many attributes matched in the contexts and previous steps. The more attributes matched by a candidate, the higher the likelihood score.)

As per Claim 3 Bose teaches the or more relational mapping records include an action status mapping record mapping a term for a step with a term for a status. (Huang para. 185 teaches the workflow engine is further to: identify attributes to connect an output from a step in the result sequence to an input of a next step in the result sequence, the attributes including a set of input parameters and corresponding input parameters types.)

As per Claim 4 Bose teaches the workflow management system of claim 1, wherein the computing system is programmed to incrementally, step-by-step, generate one or more proposed steps of the new workflow based on the user input of the actin term and the dependencies of the steps.  (Huang para. 92 teaches the next step is encoded, and since the previous step is t20 708, t30 716 gets encoded as prev1:t20, prev2:t10, and prev3:t1. Once a candidate selected as the next step, it becomes the new “current” step, and the contexts and relative attributes are updated to form new set of attributes querying for new next steps. The process is then repeated for t30 716 to calculate the next step until the sequence is completed by reaching the desired goal.  Para 94 teaches a method for recommending possible sequences, according to some example embodiments. At each step, there may be more than one candidate for the next step (e.g., at steps 804, 806, and 808). All the candidate next steps are ranked based on their likelihood scores, and a threshold τ is used to filter out unlikely candidates or candidates with low scores. As the algorithm traverses and selects the next step, the algorithm forms at least one candidate sequence to be recommended. Although higher-scored thresholds produce better sequences, high thresholds may become too limiting and make the algorithm unable to complete a sequence.)

As per Claim 5 Bose teaches the workflow management system of claim 1, wherein the one or more relational mapping records include a relation precondition mapping record mapping a term for a step and one or more terms for one or more preconditions for the step. (Huang para. 44 teacher A step (e.g., steps 102, 104, 114, 106, 108) is a task carried out within a sequence (e.g., importing 102 a comma-separated values (CSV) file, converting 104 the 

As per Claim 6 Bose teaches the workflow management system of claim 1, further comprising a conversion program programmed to receive workflow description information and to convert the workflow description information into the action term associated with the existing workflow.  (Huang para. 71 teaches  At operation 406, the workflow engine is requested to recommend sequences for known sequences. Inputs are provided, which may include a partial sequence, or no sequence at all, and a set of contexts and constraints. The desired result is also entered. This means that the inputs are provided to check if the workflow engine is capable of re-create the sequence. For example, the inputs may include the initial step of the sequence and the contexts and constraints to obtain the desired result.  From operation 406, the method 400 flows to operation 408 where the recommended sequences, created by the workflow engine, are compared to the known sequences created by the sequence generator. In some example embodiments, some testing sequences may also be created manually or retrieved from a known database of existing sequences)

 
As per Claim 7 Bose teaches the workflow management system of claim 6, wherein the conversion program is further configured to convert the workflow description information into the dependencies of the steps.  (Huang para. 82 teaches The workflow engine 306 learns the relationships between the contexts 502 and the steps 504 before recommending sequences.  To facilitate learning the relationships within a sequence 614, the workflow engine 306 creates additional internal attributes through a moving window scheme when processing sequence data. In some example embodiments, a cursor moves within a sequence one step at a time, defining the current step and a window around the current step and determining how many steps before and after the current step are to be observed along with the contexts. The system generates the attributes by imposing the window scheme moving step-by-step to encode relative position of neighboring steps to the current attribute.)

As per Claim 8 Bose teaches the workflow management system of claim 6, wherein the conversion program is further configured to convert the workflow description information into the constraints of the steps.  (Huang para. 55-56 teaches during stage 1, the system is trained with sample workflows, context, and constraints 202. This workflow training 202 includes operations 206, 208, and 210. In operation 206, input data is parsed to establish context, constraints, and order of steps in the workflows as attributes. From operation 206, the method flows to operation 208 where, using a moving window for each step, the surrounding steps are encoded in the window using a relative distance and other parameters.  At operation 210, associations are established 

As per Claim 9 Bose teaches the workflow management system of claim 6, wherein the one or more relational mapping records include a relation effect mapping record mapping a term for an action with one or more terms for the effect of the action.  (Huang para. 141 teaches  FIG. 15 illustrates the definition of attributes, with C 1508 being the current task, tasks A 1504 and B 1506 being the previous tasks, and task D 1510 being the next task. For example, link 1502 joining the output from task A 1504 to the input of task C 1508 includes the following attributes: (source component: A). (target component: C), (source parameter: ABC), (target parameter: XYZ), and (type: table). This means that the source parameter ABC is provided by task A 1504 as the source, ABC being a table, which is coupled to parameter XYZ at task C 1508.  Further, task C 1508 is encoded 1512 with the following input: (input parameter: XYZ), (input type: table), (required input: true). The output is encoded 1512 as: (output: FOO). (output type: list.string), and (required output: true).

Claims 10-15 recite similar limitation to those disclosed in claims 1-6 and are rejected for similar reasons.  Further, Huang teaches a method for generated workflows comprising: by a computing system (see Abstract)
Claims 16-20 recite similar limitation to those disclosed in claims 1-5 and are rejected for similar reasons.  Further, Bose teaches a non-transitory computer-readable medium comprising instructions for generating workflows that, when executed by a processor, cause the processor to perform the (see para. 172)
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683